IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-93,157-02


                       EX PARTE DON MYCHEL GREEN, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 16-2635-CR-B-A IN THE 274TH DISTRICT COURT
                           FROM GUADALUPE COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of possession of a controlled substance with intent to deliver and

sentenced to seven years’ imprisonment. Applicant filed this application for a writ of habeas corpus

in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM .

PROC. art. 11.07.

       Applicant contends that he is being denied due process in the parole revocation process.

Applicant alleges that while out on parole he was arrested for new charges, but no formal charges

have been filed. He says a parole revocation warrant was issued and executed, but he has been held

for more than 41 days without a parole revocation hearing and without being formally charged with

the new offense.
                                                                                                       2

        Applicant has alleged facts that, if true, might entitle him to relief. TEX . GOV ’T CODE Sec.

508.282; Morrissey v. Brewer, 408 U.S 471 (1972). Accordingly, the record should be developed.

The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, §

3(d). The trial court shall order the Texas Department of Criminal Justice’s Office of the General

Counsel to obtain a response from a person with knowledge of relevant facts. In developing the

record, the trial court may use any means set out in Article 11.07, § 3(d).     It appears that Applicant

is represented by counsel. If the trial court elects to hold a hearing, it shall determine if Applicant

is represented by counsel, and if not, whether Applicant is indigent. If Applicant is indigent and

wishes to be represented by counsel, the trial court shall appoint an attorney to represent Applicant

at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact as to whether Applicant has been advised of his

rights in the revocation process, whether he requested or has received a preliminary hearing, and

whether he has received a final revocation hearing. The trial court shall make findings of fact as to

whether Applicant was arrested for a new offense, and if so, whether he has been formally charged

with a new offense. The trial court shall make findings of fact and conclusions of law as to whether

Applicant is being afforded due process in the parole revocation process. The trial court may make

any other findings and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested
                                                   3

by the trial court and obtained from this Court.

Filed: December 8, 2021
Do not publish